NO








NO. 12-10-00063-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
CLINT JOHNSON,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH COUNTY,
TEXAS
APPELLEE
 


MEMORANDUM
OPINION
            Appellant
pleaded guilty to aggravated robbery.  We have received the trial court's
certification showing that this is a plea bargain case and Appellant has no
right to appeal.  See Tex. R.
App. P. 25.2(d).  The certification is signed by Appellant and his trial
counsel.  Additionally, Appellant’s appellate counsel has notified us that
based on the controlling law, he is of the opinion that this court does not
have jurisdiction of the appeal and therefore the appeal must be dismissed. 
Accordingly, the appeal is dismissed for want of jurisdiction.
                                                                                                    
SAM GRIFFITH    
                                                                                                             
Justice
 
 
Opinion delivered March 17, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)